           Case 1:20-cv-04408-MLB Document 9 Filed 12/28/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JESSICA BLINKHORN,                       )
                                         )
      Plaintiff,                         )
                                         )       CIVIL ACTION
v.                                       )
                                         )       FILE No. 1:20-cv-04408-MLB
B & B ENTERPRISES, LLP,                  )
                                         )
      Defendant.                         )

           JOINT STIPULATION TO APPROVE CONSENT DECREE
                   AND TO DISMISS WITH PREJUDICE

      Plaintiff, Jessica Blinkhorn (“Plaintiff”) and Defendant B & B Enterprises,

LLP, (“Defendant”) (collectively, the “Parties”) hereby file the foregoing Joint

Stipulation seeking the Court’s Approval of the Parties’ Consent Decree and to

Dismiss the instant matter with Prejudice. In support thereof, the Parties show the

Court as follows:

      1.      Plaintiff filed the instant cause of action alleging that a certain Facility

and Property owned and/or operated by Defendant (as defined in Plaintiff’s

Complaint, Doc. 1) violated Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.

      2.      The matters raised by Plaintiff’s Complaint have been resolved in


                                             1
           Case 1:20-cv-04408-MLB Document 9 Filed 12/28/20 Page 2 of 5




accordance with the Consent Decree (“Agreement”) attached hereto as Exhibit “A.”

      3.      The Consent Decree attached to the foregoing Stipulation as Exhibit A

represents an agreement in which Defendant has undertaken to modify the Facility

and Property at issue in this case to conform to the 2010 ADAAG standards to the

maximum readily achievable extent, promoting wheelchair accessibility for disabled

individuals, and is in the public interest. “District courts should approve consent

decrees so long as they are not unconstitutional, unlawful, unreasonable, or contrary

to public policy.” Stovall v. City of Cocoa, 117 F.3d 1238, 1240 (11th Cir. 1997).

      4.      As such, Plaintiff has in part brought this action in the interest of

similarly situated disabled persons in her community, and the Parties have entered

the Agreement with the intent of precluding unnecessary and duplicative future

litigation concerning the same claims. See Harty v. Ehden, N.V., 2012 WL 2312044

(S.D. Fla. 2012).

      5.      In accordance therewith, the Parties request that the Court review,

approve and ratify the Agreement.

      6.      Additionally, the Parties request the Court retain jurisdiction to enforce

the terms of the Agreement. See American Disability Ass'n, Inc. v. Chmielarz, 289

F.3d 1315, 1320 (11th Cir. 2002) (“[I]f the district court either incorporates the terms

of a settlement into its final order of dismissal or expressly retains jurisdiction to

                                           2
           Case 1:20-cv-04408-MLB Document 9 Filed 12/28/20 Page 3 of 5




enforce a settlement, it may thereafter enforce the terms of the parties' agreement”).

      7.      This Agreement is conditioned upon the Court’s retaining jurisdiction

to enforce said Agreement.

      8.      As part of the Agreement reached between the Parties, they have agreed

to dismiss this case with prejudice. Accordingly, the Parties request, upon the

Court’s review, approval and ratification of the Agreement, that this action be

dismissed with prejudice.

      9.      Except as otherwise stated in the Agreement, each party shall bear their

own fees and costs.

      WHEREFORE, the Parties respectfully request that the Court enter an Order

approving the attached Agreement, dismissing the claims asserted by Plaintiff

against Defendant with prejudice, and retaining jurisdiction to enforce the

Agreement.

                                        Dated: December 28, 2020.

                                        Respectfully submitted,

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich
                                        Georgia Bar No. 242240
                                        The Law Office of Craig J. Ehrlich, LLC
                                        1123 Zonolite Road, N.E., Suite 7-B
                                        Atlanta, Georgia 30306
                                        Tel: (404) 365-4460

                                          3
        Case 1:20-cv-04408-MLB Document 9 Filed 12/28/20 Page 4 of 5




                                      Fax: (855) 415-2480
                                      craig@ehrlichlawoffice.com

                                      /s/Michael B. Weinstein
                                      Michael B. Weinstein
                                      Georgia Bar No. 746386
                                      MBW Law, LLC
                                      3050 Amwiler Road, Suite 200-C
                                      Atlanta, Georgia 30360
                                      Tel: (404) 228-2629
                                      Fax: (888) 231-0613
                                      mike.weinstein@mbwlaw.net

                         CERTIFICATE OF SERVICE

      I certify that on December 28, 2020, I filed the within and foregoing

Stipulation to Approve Consent Decree and Dismiss with Prejudice using the

CM/ECF System for the federal District Court for the Northern District of Georgia.

A true and correct copy of the same will be served via electronic mail as follows:

Michael B. Weinstein, Esq.
MBW Law, LLC
3050 Amwiler Road, Suite 200-C
Atlanta, Georgia 30360
Fax: (888) 231-0613
mike.weinstein@mbwlaw.net

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been


                                         4
         Case 1:20-cv-04408-MLB Document 9 Filed 12/28/20 Page 5 of 5




prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     /s/Craig J. Ehrlich
                                     Craig J. Ehrlich




                                       5
